Case 1:15-md-02606-RBK-JS Document 1216 Filed 12/04/18 Page 1 of 1 PageID: 21536



  NOT FOR PUBLICATION

                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEW JERSEY
                                          CAMDEN VICINAGE
  ________________________________________
                                               :
  James E. Buie,                               :      Civil No. 17‐cv‐ 00299 (RBK/JS)
                                               :      MDL No: 15‐md‐2606 (RBK/JS)
                  Plaintiff,                   :
                                               :
                             v.                :      Dismissal WITHOUT Prejudice
                                               :
  Daiichi Sankyo, Inc., et al.,                :
                                               :
                                  Defendants. :
  ________________________________________ :

  KUGLER, United States District Judge:


  THE COURT having been advised from the Olmesartan Products Resolution Program [“Program”]
  that the above‐entitled action is in the process of being settled by virtue of its having been registered
  into the Program; and
  THE COURT deciding, therefore,
  the action need not remain on the court's calendar;


  IT IS THEREFORE ORDERED the action is dismissed without prejudice.


  THE COURT retains complete jurisdiction to vacate this order and to reopen the action on cause
  shown that the settlement has not been completed and further litigation is necessary.


  Dated: 4 December 2018                                            /s Robert B. Kugler
                                                                    Robert B. Kugler
                                                                    United States District Judge
